DETAILED ACTION
The examiner assigned to this application has changed from Evan N. Lomis to Colin T. Sakamoto in Art Unit 3793. Any inquiry concerning this communication or earlier communications from the previous examiner should be directed to the current examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 12, and 13 are objected to because of the following informalities. Appropriate correction is required.
Claim 1 recites “the ultrasound probe” in the second to the last line but this should be corrected to read as “the probe”.

Regarding claim 12, the definite article “the” is used several times in conjunction with elements (thereby referring to the corresponding elements of claim 1) before the claim even references claim 1. The reference to claim 1 should be made before any references to elements therein are recited in the claim, otherwise, an indefinite article such as a/an should be used the first time an element is recited. For example, the applicant should consider amending the claim as follows.
a viscoelastic medium having [[the]]an ultrasound signal after being subjected to ultrasound impulses, the method comprising:
-	providing the device of claim 1;
-	positioning  of said device such that the at least one ultrasound transducer of said probe is in contact with the to-be-measured viscoelastic medium
-	generating and issuing, by the signal generator of said device, the contact ready signal when the at least one transducer 

Regarding claim 13, the claim appears to refer to previously recited elements but with indefinite articles instead of definite articles; and also appears to recite elements not previously recited but with definite articles instead of indefinite articles. Further, the claim appears to recite redundant subject matter already previously. For example, the Applicant should consider amending the claim as follows:
13.	The method according to claim 12, further comprising:
-	measuring a force applied by the the force being determined by [[a]]the force sensor of said device;
-	generating and issuing, by the signal generator, a measurement ready signal, the measurement ready signal being set by the signal generator when the force applied by the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 13 and 16, there is a lack of sufficient antecedent basis for the term “the measurement ready signal”.
In accordance with compact prosecution practice (see MPEP 2173.06), this is being construed as referring to the measurement ready signal recited in the device claims, notwithstanding claims 13 and 16’s lack of dependency thereof.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 7, 9, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of copending Application No. 16/345,387 in view of Anthony et al., US 2012/0172710 A1 (hereinafter “reference application”). This is a provisional nonstatutory double patenting rejection. Although the claims of the reference application have not issued yet, they have been allowed (see Notice of Allowance dated 9/15/2021 in the reference application).

Instant application
Reference Application
1
A device for measuring viscoelastic properties of a viscoelastic medium having an ultrasound signal after being subjected to ultrasound pulses comprising: 
- a probe for vibration controlled transient elastography comprising: 
a probe casing;
at least one ultrasound transducer having a symmetry axis;
a vibrator located inside the probe casing; 
a force sensor, the force sensor being configured to measure a force applied by the probe against the to-be-measured viscoelastic medium;

[the probe discussed below reads on a device for measuring viscoelastic properties of a viscoelastic medium having an ultrasound signal after being subjected to ultrasound pulses comprising]
“1. A probe for transient elastography comprising:
a probe casing; 
at least one ultrasound transducer having a symmetry axis; 
a vibrator,”

[claim 1 does not recite a force sensor]

- a signal generator;
[claim 1 does not recite a signal generator]


wherein: 

the vibrator is arranged to induce a movement of the probe casing along a predefined axis, the predefined axis being the symmetry axis of the ultrasound transducer;
“wherein:
[…]
the vibrator is configured to induce a movement of the probe casing along the symmetry axis of the at least one ultrasound transducer, thereby inducing a corresponding movement 



the ultrasound transducer is bound to the probe casing with no motion of the ultrasound transducer with respect to the probe casing;
“    •	the at least one ultrasound transducer is bound to the probe casing with no motion of the at least one ultrasound transducer with respect to the probe casing;”


the signal generator is constructed and arranged to issue a contact ready signal when the ultrasound transducer of the probe is in contact with a to-be-measured viscoelastic medium, the contact ready signal being set by the signal generator when the force applied by the ultrasound probe on the viscoelastic medium is greater than a minimum contact force threshold.

[claim 1 does not recite the signal generator]


Although claim 1 of the reference application does not recite a force sensor and a signal generator, let alone the claimed force sensor and the claimed signal generator, the claimed force sensor and the claimed signal generator is nevertheless known from Anthony et al., US 20120172710 A1 (¶ [0013], [0051]-[0059]).
It would have been obvious to one having ordinary skill in the art to modify claim 1 of the reference application to further recite a force sensor, the force sensor being configured to measure a force applied by the probe against the to-be-measured viscoelastic medium; and a signal generator constructed and arranged to issue a contact ready signal when the ultrasound transducer of the probe is in contact with a to-be-measured viscoelastic medium, the contact ready signal being set by the signal 

Instant application
Reference Application
7
The device according to claim 1. wherein the ultrasound transducer is bound to the probe casing by means of a probe tip, said probe tip having a first extremity fixed to the probe casing and a second extremity fixed to the ultrasound transducer.
2. The probe for transient elastography according to claim 1, wherein the at least one ultrasound transducer is bound to the probe casing by means of a probe tip, said probe tip having a first extremity fixed to the probe casing and a second extremity fixed to the at least one ultrasound transducer.

9
The device according to claim 1, wherein the probe comprises a position sensor and the device further comprises a control loop configured to control the vibrator based on the signal received from the position sensor.
“•	the probe further comprises a position sensor coupled to the probe casing, the position sensor being arranged to measure a displacement of the probe;
•	the position sensor is in communication with a control loop circuitry such that the measured displacement of the probe is supplied as a feedback signal to the control loop circuitry that, based on the feedback signal, outputs a control signal that is adapted to drive the vibrator, the vibrator being adapted to receive the control signal output by the control loop circuitry to control a movement of the vibrator inside the probe casing and a shape of [[a]]the low frequency pulse applied by the probe.” (claim 1)

12
A method for measuring viscoelastic properties of the viscoelastic medium having the ultrasound signal after being subjected to ultrasound impulses comprising:

- positioning the ultrasound transducer of the ultrasound probe in contact with the to-be-measured viscoelastic medium, said probe being comprised in a device according to claim 1;

- generating the contact ready signal when the transducer of the ultrasound probe is in contact with the to-be-measured viscoelastic medium, the contact ready signal being issued by the signal generator.




placing the probe according to claim 1 such that the at least ultrasound transducer is kept in contact with a surface of the patient's body;” (claim 12)

[the discussion above regarding Anthony similarly applies to the generating step]



Allowable Subject Matter
The prior art of record does not teach or reasonably suggest the particular combination of limitations recited in claim 1:
A device for measuring viscoelastic properties of a viscoelastic medium having an ultrasound signal after being subjected to ultrasound pulses comprising:
a probe for vibration controlled transient elastography1 comprising: 
a probe casing;
at least one ultrasound transducer having a symmetry axis;
a vibrator located inside the probe casing;
a force sensor, the force sensor being configured to measure a force applied by the probe against the to-be-measured viscoelastic medium;
a signal generator;
wherein:
the vibrator is arranged to induce a movement of the probe casing along a predefined axis, the predefined axis being the symmetry axis of the ultrasound transducer;
the ultrasound transducer is bound to the probe casing with no motion of the ultrasound transducer with respect to the probe casing;
the signal generator is constructed and arranged to issue a contact ready signal when the ultrasound transducer of the probe is in contact with a to-be-measured viscoelastic medium, the contact ready signal being set by the signal generator when the force applied by the ultrasound probe on the viscoelastic medium is greater than a minimum contact force threshold.

The closest prior art to the claimed invention is Mellema et al., “Probe Oscillation Shear Elastography (PROSE): A High Frame-Rate Method for Two-Dimensional Ultrasound Shear Wave Elastography” IEEE TRANSACTIONS ON MEDICAL IMAGING, VOL. 35, NO. 9, SEPTEMBER 2016.
Mellema teaches substantially the same as the claimed probe; particularly, a probe that comprises:
a probe casing (annotated Fig. 1 below);
at least one ultrasound transducer (annotated Fig. 1 below) having a symmetry axis (annotated Fig. 1 below);
a vibrator (voice coil, Fig. 1), said vibrator being located inside the probe casing (annotated Fig. 1 below),
wherein:
the vibrator is arranged to induce a movement of the probe casing along a predefined axis (annotated Fig. 1 below), the predefined axis being the symmetry annotated Fig. 1 below) of the ultrasound transducer (“[t]o accomplish this, a standard ultrasound transducer was mounted co-axially with a custom made voice-coil actuator system, allowing the transducer to vibrate in the axial direction”, page 2099; induced movement in the probe casing is implied since the ultrasound transducer is mounted to the voice coil via the housing as shown in Fig. 1 and the voice coil transmits movement to the ultrasound transducer via the probe casing);
the at least one ultrasound transducer is bound to the probe casing with no motion of the at least one ultrasound transducer with respect to the probe casing (the ultrasound transducer is fixed to the probe casing via the fixture illustrated in Fig. 1);

However, there is no evidence of record that the probe of Mellema is necessarily capable of perform “transient elastography” as would be understood by the ordinarily skilled artisan.
Within the context of “transient elastography” none of the prior art of record teaches the structure of the claimed probe.

Conclusion
This Office Action is Non-Final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This limitation is being construed as meaning that the probe itself is capable of performing vibration controlled transient elastography.